IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00263-CV
 
In re
Reginald Ray Spivey
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
            Reginald Ray Spivey seeks by mandamus
to compel the district attorney to deliver unclaimed property in the amount of
$3,000 to the State Comptroller’s Office.  See Tex. Prop Code Ann. § 74.301 (Vernon 2007).  There are
procedural problems in this proceeding.  We use Rule 2 to look beyond those
problems.  See Tex. R. App. P.
2.
            This Court has mandamus jurisdiction
over a judge of district or county court or when necessary to enforce our own
jurisdiction.  Tex. Gov’t. Code Ann.
§ 22.221(a), (b) (Vernon 2004).  We do not have jurisdiction to mandamus a
district attorney in this circumstance.  Accordingly, Spivey’s petition is
dismissed.
            Further, absent a specific exemption,
the Clerk of this Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2008).  Under the circumstances of this proceeding, we suspend the rule and
order the Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  The write-off of
the fees from the accounts receivable of the Court in no way eliminates or
reduces the fees owed by Spivey.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Pet.
dismissed
Opinion
delivered and filed August 26, 2009
[OT06]


='font-family:Palatino'>                          
                                             
PER CURIAM
 
Before Chief Justice Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray does not join this order and notes as follows:  Because no
statement of points was filed, I would affirm the trial court’s judgment.)
Appeal
abated
Order issued and filed
January 23, 2008
Do not publish